t c memo united_states tax_court michael joseph bent petitioner v commissioner of internal revenue respondent docket no filed date the irs examined p’s returns for tax years and in date issued a form 886a as to p’s liability for those years without submitting to the irs a request for administrative costs and without receiving any irs decision as to costs p filed a tax_court petition for administrative costs for those years in date in docket no under sec_7430 with an attachment that requested costs in date the court dismissed the petition for lack of jurisdiction because no decision denying p an award of administrative costs had been made by the irs p then orally requested the irs to consider that petition as an application_for costs but the irs took no action in date p filed another tax_court petition for administrative costs alleging that his petition in docket no which had been served on the irs in date was a written request for costs and that agency non-action for months there- after constituted a constructive agency decision under sec_301_7430-2 proced admin regs r moved to dismiss for lack of jurisdiction on the ground that no agency decision within the meaning of sec_7430 had been issued held neither p’s date filing of his tax_court petition nor his date oral request constituted the filing of an application_for administrative costs under sec_7430 held further in the absence of a written application_for administrative costs no constructive decision will be considered to have been issued under sec_301_7430-2 proced admin regs as a result of the agency’s non-action for months held further r’s motion to dismiss for lack of jurisdiction will be granted and this case will be dismissed for lack of jurisdiction on the ground that r has not issued any decision--either actual or constructive--denying p’s request for administrative costs that would confer jurisdiction on this court under sec_7430 held further in the alternative if p’s date petition in docket no is treated as a request for administrative costs it was filed more than days after the irs’s final_decision as to the determination of the tax so that the application was untimely and recovery_of costs is barred under sec_7430 michael joseph bent pro_se jason m kuratnick for respondent memorandum opinion gustafson judge petitioner michael joseph bent seeks this court’s review pursuant to sec_7430 and rules of an alleged denial by the internal_revenue_service irs of an award of administrative costs the case is now before the court on respondent’s motion to dismiss for lack of jurisdiction on the ground that the irs never issued a decision denying a request by mr bent for administrative costs mr bent filed an opposition to respondent’s motion and several other papers that the court is treating as supplements to his objection in those papers mr bent contends that he did file a written request with the irs and that the irs by non-action for months is deemed to have made a decision denying his request we will grant respondent’s motion background some of the facts alleged in respondent’s motion are disputed and many of mr bent’s allegations are unsubstantiated however we assume mr bent’s allegations to be true for purposes of respondent’s motion and we therefore assume but do not find the following facts mr bent alleges that the irs examined his tax returns for the tax years and and that 1unless otherwise indicated all section citations refer to the internal_revenue_code_of_1986 u s c as amended all rule citations refer to the tax_court rules_of_practice and procedure 2mr bent submitted a motion for summary_judgment but since rule a provides that such a motion may not be filed until days after the pleadings are closed and since respondent has not yet filed his answer mr bent’s motion is premature he incurred costs in that process he claims that in the audit for the irs determined that no changes were necessary to mr bent’s tax as reported he states that thereafter on date the irs concluded the audits for the other years by issuing a form 886a explanation of items that likewise made no change in the liabilities as reported for those years on date ie more than a year and a half after the irs allegedly issued the form 886a mr bent attempted to obtain an award of these costs by filing a petition for costs in this court a four-page attachment to mr bent’s petition in docket no contained at least some of the information required by sec_301_7430-2 proced admin regs c f_r to be included in applications for administrative costs the attachment was notarized and was made under penalty of law for purposes of this opinion we assume that the content sec_3in his objection to respondent’s motion mr bent alleges that the audit of the other tax years followed a audit which determined there were no reporting nor tax changes necessary so that any audit determination must have pre- dated date 4the petition cites but does not submit an irs form 886a dated and suggests that this form was issued in conjunction with the conclusion of closed resolved audits for t ax y ears and that have resulted in no reporting nor tax changes in any petitioner filed personal or business returns 5cf sec_301_7430-2 ii proced admin regs requiring an affidavit from the taxpayer mr bent’s invocation of the penalty of law was arguably in substantial continued of the attachment were substantially in compliance with the requirements for an application_for costs however the attachment bore the name and address of the tax_court in the manner of an inside address on a business letter and bore the title petition under rule b statements that case was assigned docket no and on date the clerk of court served the petition with its attachment on respondent pursuant to rule b in that prior case respondent moved to dismiss the petition for lack of jurisdiction the court granted that motion by its order entered date the order held that mr bent had failed to show that the irs ever issued a decision denying administrative costs as required by sec_7430 the order also observed that mr bent had failed to show that he ever continued compliance with u s c section which provides for unsworn declarations under penalty of perjury to be used in lieu of affidavits 6we take judicial_notice of the record in docket no pursuant to fed r evid mr bent’s petition also alleges facts about his filing a petition in docket no 17338-07l a collection_due_process case under sec_6330 --ie that it was filed date and was served on respondent on date however that date petition makes no mention of administrative costs and could not possibly be construed as a request for such costs moreover the date petition was filed more than days after the form 886a was allegedly issued in date an date filing would not have complied with the deadline of sec_7430 submitted to the irs a written request for administrative costs as required by sec_7430 interpreting his submissions in the manner most favorable to him we infer that on date mr bent asked the irs to treat his petition in docket no as a written request for administrative costs he does not attach a copy of nor even allege a written request to this effect so we assume it was oral the irs never responded to this request mr bent filed his petition in this case on date respondent moved to dismiss this case for the same reasons that the prior case was dismissed--ie that mr bent failed to submit to the irs a written request for administrative costs as required by sec_7430 and that the irs never issued a decision denying administrative costs as required by sec_7430 before such a suit can be maintained discussion i this court’s jurisdiction over a petition for administrative costs depends on an irs decision denying a request for such costs the tax_court is a court of limited jurisdiction we may exercise jurisdiction only to the extent expressly provided by statute 66_tc_61 the statutory grant of jurisdiction for petitions for administrative 7see petitioner’s second supplement to objection filed date costs is sec_7430 which provides that a decision granting or denying in whole or in part an award for reasonable_administrative_costs under subsection a by the internal_revenue_service shall be subject_to the filing of a petition for review with the tax_court emphasis added that is our jurisdiction depends upon a decision by the internal_revenue_service that rules on a taxpayer’s request for costs and upon the filing of a timely petition with this court see salazar v commissioner tcmemo_2002_157 a a taxpayer may submit to the irs a request for administrative costs incurred during agency consideration of the taxpayer’s liability in sec_7430 congress has provided that a taxpayer may recover from the irs certain costs relating to administrative proceedings in which the taxpayer substantially prevails sec_7430 provides as follows sec_7430 in general --in any administrative or court_proceeding which is brought by or against the united_states in connection with the determination collection_or_refund_of_any_tax interest or penalty under this title the prevailing_party may be awarded a judgment or a settlement for-- 8under sec_7430 this court’s jurisdiction depends on the irs’s having issued a decision granting or denying administrative costs the irs’s decision as to costs under sec_7430 should be distinguished from a decision as to tax under sec_7430 ie the final_decision of the internal_revenue_service as to the determination of the tax which starts the 90-day period within which the application_for costs must be filed reasonable_administrative_costs incurred in connection with such administrative_proceeding within the internal_revenue_service sec_7430 provides the means by which a taxpayer must request administrative costs and provides a 90-day deadline by which he must make that request period for applying to irs for administrative costs --an award may be made under subsection a by the internal_revenue_service for reasonable_administrative_costs only if the prevailing_party files an application with the internal_revenue_service for such costs before the 91st day after the date on which the final_decision of the internal_revenue_service as to the determination of the tax interest or penalty is mailed to such party that is the request for administrative costs must be submitted within days of a final_decision by the irs regarding the taxpayer’s tax interest or penalties the regulations define a final_decision as-- the document which resolves the tax_liability of the taxpayer with regard to all tax additions to tax and penalties at issue in the administrative_proceeding such as a form_870 or closing_agreement or a notice of assessment for that liability such as the notice_and_demand under sec_6303 whichever is earlier mailed or otherwise furnished to the taxpayer sec_301_7430-2 proced admin regs mr bent seems to contend that the form 886a issued to him in date which is not in the record before us was such a final_decision we 9mr bent puts forth the form 886a as the final_decision for of the tax years and says that it followed the agency’s resolution of his year thus the final_decision for must have been even earlier than date see supra note continued assume that a final_decision was rendered on mr bent’s tax_liability in date and that mr bent therefore had an occasion to submit a request for administrative costs b a taxpayer may petition this court to review an adverse irs decision--either an actual decision or a construct- ive decision--on a request for administrative costs a taxpayer dissatisfied with the irs’s action on a request for administrative costs may petition this court for relief pursuant to sec_7430 which provides a decision granting or denying in whole or in part an award for reasonable_administrative_costs under subsection a by the internal_revenue_service shall be subject_to the filing of a petition for review with the tax_court if the secretary sends by certified or registered mail a notice of such decision to the taxpayer no proceeding may be initiated under this paragraph unless a petition is filed before the 91st day after the date of such mailing thus a decision rendered in a formal notice starts the running of a 90-day period for filing suit however if a taxpayer makes a written request for administrative costs but the irs simply fails to mail any notice of a decision then after months that agency non-action can be considered an adverse decision pursuant to the regulations sec_301_7430-2 proced admin regs provides continued since an agency act as late as date was too early as we show below and an even earlier decision as to would therefore be even more disadvantageous to the petitioner here our discussion treats the date action as the relevant final_decision and does not make a separate analysis for an earlier final_decision for the internal_revenue_service is authorized but not required to notify the taxpayer of its decision to grant or deny in whole or in part an award for reas- onable administrative costs under sec_7430 and this section by certified mail or registered mail if the internal_revenue_service does not respond on the merits to a request by the taxpayer for an award of reasonable_administrative_costs filed under paragraph c of this section within months after such request is filed the internal revenue service's failure to respond may be considered by the taxpayer as a decision of the internal_revenue_service denying an award for reasonable_administrative_costs emphasis added that is if a taxpayer files a written request under para- graph c of the regulation then irs non-action for months is considered an adverse decision that may be petitioned under sec_7430 to the tax_court see salazar v commissioner supra on the other hand if the taxpayer fails to file a written request under paragraph c then irs non- action could not constitute a constructive decision that could be petitioned to the tax_court c a constructive agency decision on a taxpayer’s request for administrative costs arises from agency non-action only after the proper filing of such a request as we have already noted an irs decision conferring jurisdiction on this court may be either a notice sent by certified or registered mail which starts the running of a 90-day deadline for the taxpayer to file a petition under sec_7430 or a constructive decision under sec_301_7430-2 proced admin regs arising from months of agency non-action as we understand his contentions mr bent alleges no actual denial of his request for administrative costs but does allege that the irs constructively denied his request by allowing months to pass without taking action on his request in order for irs non-action to be considered a decision denying an award of costs there must first have been in the words of sec_301_7430-2 proced admin regs a request by the taxpayer for an award of reasonable_administrative_costs filed under paragraph c emphasis added of the regulation ii mr bent failed to file an application_for administrative costs so there has been no constructive decision on such a request and this court therefore lacks jurisdiction over his petition a mr bent’s filing of his petition in docket no did not constitute the filing of an application_for costs mr bent contends that his prior tax_court petition that he filed in docket no itself constitutes his written request to the irs for costs pursuant to sec_7430 and sec_301_7430-2 proced admin regs and that the irs’s failure to respond to his request within months is considered a decision to deny the award of costs under paragraph c of the regulation however under paragraph c that 6-month period begins to run only after a request is filed under paragraph c paragraph c in turn calls for a written request to recover reasonable_administrative_costs in accordance with the provisions of this section emphasis added --ie sec_301_7430-2 proced admin regs --and paragraph c thereof provides as follows where request must be filed --a request required by paragraph c of this section must be filed with the internal_revenue_service personnel who have jurisdiction over the tax matter underlying the claim for the costs however if those persons are unknown to the taxpayer making the request the taxpayer may send the request to the internal_revenue_service office that considered the underlying matter this regulation obviously does not name the clerk of the tax_court as a proper recipient of an application_for costs and he could not be the irs’s agent for receiving such applications it is true that the irs is served with a copy of all petitions by the clerk of the court pursuant to rule b however in tax_court litigation the irs is represented by litigating attorneys from the office_of_chief_counsel sec_7452 who are neither the internal_revenue_service personnel who have jurisdiction over the tax matter underlying the claim for the costs nor the internal_revenue_service office that considered the underlying matter we cannot treat the irs’s litigating personnel as the equivalent of its administrative personnel and ignore the specific requirements of the regulationdollar_figure 10cf agri fin servs inc v state tax commn no cv-04568 wl w d mo date filing of complaint in court which was served upon the attorney representing the state tax commission a division of the missouri department of revenue constituted a proper claim continued moreover no irs attorney receiving the petition could have supposed that the attachment to the petition in docket no was intended to serve as an administrative application_for costs the attachment did not claim to be an application but instead was identified as a submission to the tax_court under tax_court rules and whether or not mr bent understood it the petition to which it was attached presupposed the prior submission of an application and thus implicitly contradicted the notion that an attachment to that petition could somehow constitute the application on which the petition must be based a taxpayer who wants to claim administrative costs must first file an application with the irs and then file a petition with the tax_court and he may not instead treat the lawsuit as an indirect mechanism for filing his application with the agency b mr bent’s oral request that the irs consider his petition in docket no did not constitute the filing of an application_for costs mr bent’s petition in docket no was dismissed in date if thereafter mr bent orally requested that his petition be treated as an application then that oral request did not constitute a proper application_for costs under sec_7430 in enacting sec_7430 congress provided continued for refund under state law requiring only that such a claim be filed with the director of revenue that costs can be awarded only if the prevailing_party files an application emphasis added this terminology requires an application that can be filed --ie something in writingdollar_figure an oral request cannot be filed moreover an oral request made to the irs’s litigating attorney would be misdirected for the reasons explained above in part ii a thus mr bent’s oral request did not constitute an application_for costsdollar_figure 11cf 181_fsupp_265 the predecessor to sec_7422 says that no suit may be maintained in any court for the refund of taxes ‘ until a claim_for_refund_or_credit has been duly filed with the commissioner according to the provisions of law in that regard and the regulations of the secretary established in pursuance thereof ’ we have no doubt that the statute contemplates claims filed in writing conversations between the plaintiff’s accountant and the agent of the internal_revenue_service may not serve as a substitute for a written claim_for_refund 12if contrary to our holding in part ii b the attachment to mr bent’s prior petition did become an application in date when he made an oral request that it be so treated then the 6-month period of sec_301_7430-2 did not begin to run until that time a deemed denial of the application would not have arisen until date--but his petition in the instant suit was filed in date our jurisdiction over a given case is determined at the time the suit is filed see 425_f3d_1203 9th cir affg 121_tc_89 and tcmemo_2004_43 and when this suit was filed in date it would have been premature the months had not yet run no constructive decision had yet arisen and the court therefore lacked jurisdiction over the case c the lack of a written application precludes the existence of a deemed decision denying costs and the court therefore lacks jurisdiction in the absence of a request filed as required by sec_7430 of the statute and sec_301_7430-2 of the regulations there is no event that could begin the running of the 6-month period of paragraph c of the regulation therefore no deemed or constructive decision denying costs ever occurred under that subsection and as we have already observed there was no actual decision denying costs the grant of jurisdiction in sec_7430 provides that a decision shall be subject_to the filing of a petition for review with the tax_court emphasis added in this case there is no decision to review and as a result this court lacks jurisdiction to entertain mr bent’s petition iii in the alternative mr bent’s petition fails to state a claim as to which relief can be granted if we did have jurisdiction to proceed to the merits of mr bent’s petition for costs we would have to hold that he has failed to state a claim as to which relief could be granted under sec_7430 an award can be made by the irs only if the prevailing_party files an application with the internal_revenue_service for such costs before the 91st day after the date on which the final_decision of the internal_revenue_service as to the determination of the tax interest or penalty is mailed to such party if as mr bent alleges by a form 886a issued in date the irs did make a final_decision as to taxes interest or penalties that gave rise to the administrative costs he now seeks then mr bent’s written request for those costs was due days after that date determination ie in date--not in date when his prior tax_court petition was in fact filed and served mr bent’s petition in this case and his papers filed in opposition to respondent’s motion do mention additional agency actions but none of them was recent enough to render timely a date request for administrative costs mr bent did not file with the irs any written request for administrative costs other than his tax_court petition in docket no considered as a request for costs that petition was untimely under sec_7430 and for that reason at least14 his application_for fees would have to be denied 13for example mr bent alleges in his supplement filed date that an examination_report for unidentified years was closed a determination by the examination that no taxes were owed that the return had been examined by holtsville and closed with no changes as entered on my transcript that ogden tax technician brown’s form_4549 and 886a was dated that a notice_of_deficiency for was issued on and that t ax y ear was accepted as filed and all these alleged acts took place more than days before mr bent’s petition in docket no was served in date neither his petition nor his motion papers allege any agency event as having occurred in the period beginning date and ending date 14we cannot tell whether mr bent actually incurred any continued conclusion because there is no irs decision that denies a request for the administrative costs that mr bent’s petition seeks--neither an actual decision nor a constructive decision deemed to have been made under sec_301_7430-2 --this court lacks jurisdiction under sec_7430 over the petition and it must be dismissed therefore respondent’s motion to dismiss for lack of jurisdiction will be granted to reflect the foregoing an appropriate order of dismissal for lack of jurisdiction will be entered continued reasonable_administrative_costs within the meaning of sec_7430 which defines administrative costs to include costs incurred on or after the earliest of the following the date on which the taxpayer receives from respondent’s appeals_office a notice of decision the date of respondent’s notice_of_deficiency or the date respondent mails a first letter of proposed deficiency giving the taxpayer a right to protest to respondent’s appeals_office commonly referred to as a 30-day_letter see kwestel v commissioner tcmemo_2007_135 on the modest record now before us we cannot tell whether mr bent ever received any such notices
